Exhibit 10.1

 

AMENDMENT N° 20

 

TO THE

 

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

 

No. IS-10-021

 

Between

 

Iridium Satellite LLC

 

And

 

THALES ALENIA SPACE FRANCE

 

for the

 

IRIDIUM NEXT SYSTEM

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy 

 

 

 

 

PREAMBLE

 

This Amendment N° 20 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium NEXT System, as amended, (the
“Contract”) is entered into on this 07th day of July, 2014 by and between Thales
Alenia Space France, a company organized and existing under the laws of France,
having its registered office at 26 avenue Jean François Champollion 31100
Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

 

RECITALS

 

WHEREAS, Purchaser and Contractor have engaged in discussions relating to
changes the Parties would like to incorporate in the Contract to modify certain
Milestones.

 

WHEREAS, the Parties now desire to amend Exhibit B and Exhibit D of the
Contract, in accordance with the terms and conditions provided for in this
Amendment.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Article 1:    Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed thereto in the Contract or any amendments thereto, as
the case may be.

 

Article 2:    Article 5.2 of the Contract is hereby deleted and replaced in its
entirety by the following solely for the payment of Milestones 115, 117, 118 and
120 set forth in Exhibit D of the Contract.

 

“The payment of Milestones [***] and [***] set forth in Exhibit D of the
Contract (the “[***] Milestones”), due from Purchaser upon the achievement of
the conditions set forth in Article 5.1.2 of the Contract with respect to such
Milestones, shall be made [***].

 

Notwithstanding the foregoing, in the event that the [***] Milestones have been
successfully completed and Purchaser is in default of its payment obligations
under the Contract as notified by Contractor to Purchaser during the period
after completion of the [***] Milestones but prior to [***], payment of the
[***] Milestones shall become immediately due and payable by Purchaser.

 

For the avoidance of doubt, the invoices for the [***] Milestones will be issued
by the Contractor upon successful completion of such Milestones in accordance
with Article 5.1.2 and will be unconditional and irrevocable.

 

Any payment due by Purchaser shall be deemed to have been made when the
Contractor’s bank account has been credited of the amount of such payment.

 

If any payment would otherwise be due under this Contract on a Day that is not a
Business Day, such payment shall be due on the succeeding Business Day.”

 

Article 3:    Articles 22.2.1 and 22.2.2 are hereby deleted and replaced in
their entirety by the following solely for the payment of Milestones [***] and
[***].

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy       Iridium / Thales Alenia Space Confidential & Proprietary

 

 

 

 

“22.2.1 [***]

 

If Purchaser fails to make any Milestone payment in accordance with the
requirements of Article 5, Contractor shall notify Purchaser in writing of such
failure and shall be entitled to [***] by written notice sent to Purchaser and
the provisions of Article [***] shall apply.”

 

Article 4:    The Parties hereby agree to amend the SOW by revising, as
applicable, the current Milestone Success Criteria applicable to the Milestones
listed below with the following Milestone Success Criteria.

 

[***]

 

Article 5:    [***] set forth in the Payment Plan are hereby deleted and
replaced in their entirety by the following payment amounts.

 

[***]

 

Article 6:    The effective date of this Amendment shall be the date when all of
the following conditions have been fulfilled (with respect to (B) below, as
confirmed in writing by Purchaser to Contractor promptly upon occurrence):

 

(A)Signature of the Amendment by both Parties; and

 

(B)Notification of Contractor by Purchaser that Purchaser has received the
written consent of the COFACE Agent under its COFACE Facility Agreement, dated
as of October 4, 2010, as amended by the Supplemental Agreement dated as of
August 1, 2012, to this Amendment.

 

Article 7:    This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 8:   All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

IRIDIUM SATELLITE LLC   THALES ALENIA SPACE FRANCE       /s/ S. Scott Smith  
/s/ Bertrand Maureau S. Scott Smith   Bertrand Maureau Chief Operating Officer  
Vice President     Telecommunications Business Line

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy       Iridium / Thales Alenia Space Confidential & Proprietary

 

 

 